Citation Nr: 1329552	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  10-06 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an initial increased compensable 
evaluation for cysts.

2.  Entitlement to service connection for disability 
exhibited by joint pain, to include as due to undiagnosed 
illness.

3.  Entitlement to service connection for disability 
exhibited by muscle pain, to include as due to undiagnosed 
illness.

4.  Entitlement to service connection for disability 
exhibited by gastrointestinal symptoms, to include as due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran retired from service in September 1991, after 
more than 20 years of active service, including service in 
Southwest Asia from August 1990 to March 1991.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2009 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for cysts with 
a noncompensable evaluation and denied service connection 
for joint pain, headaches, muscle pain, and gastrointestinal 
symptoms.

In a September 2012 rating decision, service connection for 
headaches was granted.  This is a full grant of the benefit 
sought on appeal with regard to this matter and therefore it 
is not before the Board.

The issues of entitlement to service connection for 
disability exhibited by joint pain, muscle pain, and 
gastrointestinal symptoms are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's cysts are not deep, nonlinear, unstable, or 
painful and affect less than 144 square inches of the 
Veteran's body.  They do not affect the head, face, or neck 
and there is no associated functional loss.


CONCLUSION OF LAW

The criteria for a compensable evaluation for cysts have not 
been met.  38 U.S.C.A. § 115 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.118, Diagnostic Codes 7819, 7801, 7802, 7804 
(2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to 
all elements of a service-connection claim.  Accordingly, 
notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

The Veteran's claim arises from an appeal of the initial 
evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, and additional notice is not 
required as any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no 
further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board has reviewed the electronic 
evidence contained in the Veteran's Virtual VA folder as 
well as the paper file.  These files together comprise the 
claims file.  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  Moreover, his statements 
in support of the claim are of record.  The Board has 
carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Initial Rating - Cysts

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  Fenderson 
v. West, 12 Vet App 119, 125-26 (1999).

The regulations governing the rating criteria for skin 
disabilities have changed during the pendency of the appeal; 
however, the diagnostic codes applicable to this case have 
not changed.  Under Diagnostic Code 7819, benign skin 
neoplasms, such as cysts, are rated as disfigurement of the 
head, face, or neck; scars; or impairment of function.  
38 C.F.R. § 4.118.  As explained below, the Veteran's 
service connected cysts do not disfigure or even affect his 
head, face, or neck.  Likewise, there is no record of 
functional impairment caused by this disability.  As such, 
this disability is most appropriately evaluated under the 
diagnostic criteria for scars.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7819.

Under Diagnostic Code 7801, scars not of the head, face, or 
neck that are deep and nonlinear are rated based on the area 
or areas affected with a minimum area of six square inches 
for a compensable rating.  See 38 C.F.R. § 4.118.  Under 
Diagnostic Code 7802, scars not of the head, face, or neck 
that are superficial and nonlinear are rated based on the 
area or areas affected with a minimum area of 144 square 
inches (one square foot) for a compensable rating.  See id.  
Under Diagnostic Code 7804, scars not of the head, face, or 
neck that are unstable (meaning there is frequent loss of 
covering over scar) or painful are rated based on the number 
of scars.  See id.  One or two scars that are unstable or 
painful are rated 10 percent disabling.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  Three or more scars that are 
unstable or painful are rated 20 percent disabling.  Id.  
Five or more scars that are unstable or painful are 30 
percent disabling.  Id.

In his November 2008 claim, the Veteran reported having 
cysts all over his body.  VA treatment records show a 
history of cysts on the Veteran's legs and back since 2003 
or earlier.

The Veteran underwent a VA Gulf War guidelines examination 
in July 2009.  At that time, the examiner found two cysts.  
One was on the anterior chest wall and caused discomfort 
from the pressure.  The record does not show any associated 
functional loss.  The other cyst was on the lower back with 
no associated symptoms.

In July 2012, the Veteran underwent a VA skin examination in 
conjunction with this claim.  At that time, the examiner 
noted that there had been no treatment for this condition 
since cyst removal in service.  Specifically, the Veteran 
had not taken oral or topical treatment within last 12 
months.  This condition resulted in a scar on the left 
shoulder, but no scars of the head, face, or neck.  The left 
shoulder scar was linear and measured 1 cm.  This scar was 
not painful, unstable, or due to burns.  There was no 
associated limitation of function and this disability had no 
impact on the Veteran's ability to work.  No current cyst 
was noted.  

Based on the above, the Veteran's symptoms related to his 
service connected cysts  most nearly approximate the 
criteria for the current noncompensable evaluation.  The 
record does not show that the Veteran's cysts or resulting 
scars are deep and nonlinear; therefore, no compensable 
evaluation is available under Diagnostic Code 7801.  The 
July 2012 VA examiner found only one linear scar measuring 1 
cm.  While the July 2009 examiner found two cysts, there is 
no indication that the affected area is 144 square inches or 
greater.  While specific measurements were not recorded at 
that time, the Board notes that 144 square inches is a large 
area, particularly in respect to the Veteran's torso.  The 
examiner's notation that the Veteran "was only able to find 
two cysts" - one on the Veteran's chest and one on his back 
- does not suggest that the area affected was large enough 
to meet the minimum requirements for a compensable 
evaluation is available under Diagnostic Code 7802.  
Likewise, the record does not show any unstable scars 
related to this disability.  While the Veteran reported some 
discomfort due to pressure associated with one of his cysts 
in July 2009, this is not tantamount to a painful scar that 
would warrant a 10 percent evaluation under Diagnostic Code 
7804.  As such, a compensable evaluation is not warranted 
under any of the applicable diagnostic codes.  Thus, the 
preponderance of the evidence is against a compensable 
rating for the Veteran's cysts.  38 C.F.R. § 4.7.

The Board must also determine whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture.  An exceptional or unusual 
disability picture occurs where the diagnostic criteria do 
not reasonably describe or contemplate the severity and 
symptomatology of the Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment or frequent periods of hospitalization.  Id. at 
115-116.  When either of those elements has been satisfied, 
the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

In this case, the schedular evaluation is not inadequate.  
An evaluation in excess of that assigned is provided for 
certain manifestations of the service-connected disability, 
notably when the affected area is much larger, but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disorder.  As the rating schedule is adequate to 
evaluate the disabilities, referral for extraschedular 
consideration is not in order.

Likewise, the record does not show that this disability has 
rendered the Veteran unemployable.  Therefore, the question 
of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) is not raised.  See Jackson v. Shinseki, 
587 F.3d 1106 (Fed. Cir. 2009); but see Rice v. Shinseki, 22 
Vet. App. 447 (2009).


ORDER

A compensable initial rating for cysts is denied.


REMAND

Joint Pain, Muscle Pain, and Gastrointestinal Symptoms

The Veteran claims that he was exposed to a nerve agent in 
Iraq and that exposure has caused all of his claimed 
disabilities.  See November 2008 claim.  In his February 
2009 statement, the Veteran further explained that he was 
with the 24th Infantry Division leaving Iraq in March 1991 
when an ammunition depot was destroyed less than one mile 
away.  He stated that this occurred near the Iraq/Saudi 
Arabia border and 60 miles outside of Baghdad. He believes 
that the munitions in that depot contained nerve agent.  The 
Veteran's service records reflect that he served in 
Southwest Asia from August 1990 to March 1991.  A Personnel 
Qualification Record shows that he was attached to 0024 IN 
DIV, HHC DIVISION from August 1990 and that his last CBT 
TOUR date was in March 1991 in Saudi Arabia.  Additional 
development would be helpful to determine whether the 
Veteran was in fact exposed to nerve agent during service 
and, if so, whether that exposure has led to his claimed 
disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action, to include 
contacting the Joint Services Records 
Research Center (JSRRC), to verify whether 
the Veteran was in close proximity to a 
destroyed ammunition depot in March 1991.  
A Personnel Qualification Record shows 
that he was attached to 0024 IN DIV, HHC 
DIVISION from August 1990 and that his 
last CBT TOUR date was in March 1991 in 
Saudi Arabia.  If this incident can be 
verified, determine, to the extent 
feasible, whether nerve agent was present 
at that depot and, the Veteran's unit's 
proximity to the location.

2.  If the above mentioned event can be 
verified, obtain an addendum opinion for 
each of the claimed disorders (disability 
exhibited by joint pain, muscle pain, and 
gastrointestinal symptoms), addressing 
whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran's disability is causally related 
to such nerve agent exposure.

3.  Thereafter, readjudicate the claims in 
light of the additional evidence obtained. 
If any of the benefits sought on appeal 
remain denied, the Veteran must be 
provided a supplemental statement of the 
case. An appropriate period of time should 
then be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


